Exhibit 10.1

 

WE 2014-1, LLC
1140 Avenue of the Americas
New York, NY 10036

 

January 9, 2018

 

FlexShopper 2, LLC
2700 N. Military Trail, Suite 200
Boca Raton, FL 33431

 

Re: Notice to Extend Commitment Termination Date

 

Ladies and Gentlemen:

 

We refer to the Credit Agreement (as amended from time to time, the “Credit
Agreement”), dated as of March 6, 2015, among FlexShopper 2, LLC, Wells Fargo
Bank, National Association, as paying agent, the various lenders from time to
time party thereto and WE 2014-1, LLC, as administrative agent. Capitalized
terms not defined herein shall have the meanings set forth in the Credit
Agreement.

 

Pursuant to the Credit Agreement, the Administrative Agent and the Lender hereby
notify the Company that the date in clause (i) of the definition of “Commitment
Termination Date” is hereby extended from April 1, 2018 to August 31, 2018.

 

Please acknowledge this letter by countersigning under your name below.

 

[Signature Page Follows]

 

   

 

  

  WE 2014-1, LLC,   as Administrative Agent and Lender       By: /s/ Thomas
Buttacavoli   Name: Thomas Buttacavoli   Title: Manager

 

Acknowledged as of the date first above written:

 

FLEXSHOPPER 2, LLC,   as a Company         By: /s/ Brad Bernstein   Name: Brad
Bernstein   Title: CEO  

  



   

